Title: From George Washington to Colonel Benedict Arnold, 14 September 1775
From: Washington, George
To: Arnold, Benedict



Sir,
Cambridge Head Quarters Septr 14. 1775

You are intrusted with a Command of the utmost Consequence to the Interest & Liberties of America: Upon your Conduct & Courage & that of the Officers and ⟨Soldiers⟩ detached on this Expedition, not only the Success of the present Enterprize & your own Honour, but the Safety and Welfare of the whole Continent may depend. I ⟨charge⟩ you therefore and the Officers & Soldiers ⟨under⟩ your Command as you value your own Safety and Honour, & the Favour and Esteem of your Country that you consider yourselves as marching not through an Enemies Country, but that of our Friends and Brethren, for such the Inhabitants of Canada & the Indian Nations have approved

themselves in this unhappy Contest between Great Brittain & America.
That you check by every Motive of Duty, and Fear of Punishment every Attempt to Plunder or insult any of the Inhabitants of Canada. Should any ⟨American Soldier be so base⟩ and infamous as ⟨to injure⟩ any Canadian or Indian in his Person or Property, I do most earnestly enjoin you to bring him to such severe & exemplary Punishment as the Enormity of the Crime may require. Should it extend to Death itself, it will not be disproportionate to its Guilt at such a Time and in such a Cause. But I hope and trust that the brave Men who have voluntarily engaged in this Expedition will be govern’d by different Views that Order, Discipline, & Regularity of Behavi⟨our⟩ will be as conspicuous as their Courage & Valour. I also give it in Charge to you to avoid all Disrespect or Contempt of the Religion of the Country and its Ceremonies—Prudence, Policy and a true Christian Spirit will lead us to look with Compassion upon their Errors without insulting them—While we are Contending for our own Liberty, we should be very cautious of violating the Rights of Conscience in others; ever considering that God alone is the Judge of the Hearts of Men and to him only in this Case they are answerable.
Upon the whole, Sir, I beg you to inculcate upon the Officers, the Necessity of preserving the Strictest Order during their March thro’ Canada to represent to them ⟨the Shame & Disgrace⟩ and Ruin to themselves & Country if they should by their Conduct turn the Hearts of our Brethren in Canada against us. And on the other Hand the Honour and Rewards which await them, if by their Prudence, and good Behaviour they conciliate the Affections of the Canadians & Indians to the great Interests of America, & convert those favourable Dispositions they have shewn into a lasting Union and Affection.
Thus wishing you and the Officers and Soldiers under your Command all Honour, Safety and Success I ⟨remain⟩ Sir Your most Obedt Humble Servt

Go: Washington

